Fourth Court of Appeals
                                  San Antonio, Texas
                                            April 8, 2019

                                      No. 04-18-00745-CV

                          Jennifer A. LEMMER and Andrew J. Luck,
                                         Appellants

                                                 v.

SAN FRANCISCO FEDERAL CREDIT UNION; TK Credit Recovery; Smith &
      Associates; Eric Llewellyn Kaasa, individually and as president of TK Credit Recovery;
       and Bret A. Yaple, individually and as legal counsel of TK Credit Recovery,
                                         Appellees

                  From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CI07292
                        Honorable Stephani A. Walsh, Judge Presiding

                                         ORDER
Sitting:       Irene Rios, Justice
               Beth Watkins, Justice
               Liza A. Rodriguez, Justice


        Appellants have filed a motion to obtain a copy of the electronically filed clerk’s record
in CD-ROM format from the clerk of this court. In the motion, appellants, who appear pro se in
this appeal and are not indigent, argue they should be charged only $17.50 for a copy of the
electronically filed clerk’s record in CD-ROM format based on the Texas Supreme Court’s
August 28, 2015 order and Title I, Section 70.3 of the Texas Administrative Code. See Order,
Fees Charged in the Supreme Court, in Civil Cases in the Courts of Appeals, and Before the
Judicial Panel on Multi-District Litigation, Docket No. 15-9158 (Tex. Aug. 28, 2015); 1 TEX.
ADMIN. CODE § 70.3 (Office of the Attorney General, Charges for Providing Copies of Public
Information).

        We disagree with appellants’ interpretation of the supreme court’s August 28, 2015 order
(“the order”). The order establishes various fees to be charged in civil cases by the courts of
appeals. The order states that Title I, Section 70.3 of the Texas Administrative Code applies to
charges for “personnel, overhead, and document retrieval.” However, the order does not state
that Title I, Section 70.3 applies to copies of electronically filed clerk’s records in CD-ROM
format. In fact, the order does not mention copies of electronically filed clerk’s records in CD-
ROM format.

        Therefore, to the extent appellants seek to obtain a copy of the electronically filed clerk’s
record in CD-ROM format for $17.50, their motion is DENIED. However, appellants may obtain
a copy of the electronically filed clerk’s record in CD-ROM format by paying the customary fee
charged by the clerk of this court, which is $.10 per page for the first one hundred pages and $.50
per page for each page thereafter. Appellants also have the option of obtaining a copy of the
clerk’s record from the trial court clerk under the terms established by the trial court clerk.


It is so ORDERED on April 8, 2019.
                                                      PER CURIAM



ATTESTED TO: __________________________________
             KEITH E. HOTTLE,
            Clerk of Court